DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a fragrance composition, classified in C11B9/0049
II. Claims 9-18, drawn to a perfume composition, classified in A61Q13/00.
III. Claims 19-20, drawn to a method to confer odor properties of a perfuming composition, classified in A61Q13/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed has materially different components.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I or II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the process for using the product as claimed can be practiced with another materially different product, for example, plant essential oil.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different filed of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species:
A specific component a). Please specific the structure of component a), and point whether it is a compound of formula (IA) or (IB) or the mixture, for example, a compound from claims 3-4 or the mixture.

The species are independent or distinct because they have materially structure and effect. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a different field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Balaram Gupta on 02/02/2022 a provisional election was made with traverse to prosecute the invention group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicants further elect the first compound of claim 4 (NBEtCarb) as specific component (a). Claims 1-2, 4-8 read on the elected species and are under examination. Claim 3 does not read on the elected species and is withdrawn from consideration.

Claims 1-20 are pending, claims 1-2 and 4-8 are under examination.

Priority
Acknowledge is made for priority claiming from US provisional application 62/961300, filed on 01/15/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8  are rejected under 35 U.S.C. 102(a)1) and (a)(2) as being anticipated by Closson et al. (US20100092418, cited in IDS).
For compact prosecution purpose, additional species compound bicyclo[2.2.1]hept-5-ene-carboxylic acid, ethyl ester is examined.
The limitation of claims 1 and 5-8 are met by Closson et al. disclosing a fragrance compound bicyclo[2.2.1]hept-5-ene-carboxylic acid, ethyl ester (compound of formula (IA) when m=0 and R3=ethyl) in carrier including ethyl vanillin from 0.5-8% (abstract; page 2, [0021]; page 3, [0028]).

Claim(s) 1-2 and 4-8  are rejected under 35 U.S.C. 102(a)1) and (a)(2) as being anticipated by Narula et al. (US5100872).
For compact prosecution purpose, additional species compound NBMeCarb is examined.
The limitation of claims 1-2 and 4-8 are met by Narula et al. disclosing a fragrance compound NBMeCarb in carrier comprising ethanol at an amount of 0.01% to 0.5% or 4% (column 35, line 40-55; column 58, example XIII; column 78, line 30-60; claims 1 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunke et al. (WO1986003191).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Brunke et al.  teaches Methyl substituted bicyclo AD2.2.1 BD heptane/heptene methylol derivatives of general formula (A), wherein the methyl group occupies the position C-4 or C-5, the residue R1 the position C-2 and the methylol residue the position C-3 or alternately the residue R1 is at C-3 and the methylol residue is at C-2, the dashed line represents a double-linking C-C or a single C-C linking and the sinuous lines represent stereoisomer forms, are new and can be used advantageously as scents respectively as components of perfume oils for cosmetics or technical consumer goods (abstract). Depending on the nature of the radical R, the methylol derivatives according to the invention according to the general formula A are either alcohols 14 to 17 (with R = H) or esters 18 to 21 (with R = acyl) or carbonic acid esters 22 to 25 (with R = carbonyloxyalkyl) or Ethers 26 to 29 (with R = alkyl). In general, the general formula A comprisesthe following compounds according to the invention (page 3):

    PNG
    media_image1.png
    629
    869
    media_image1.png
    Greyscale

The 175 parts by weight of carbonic ester compound in 825 parts by weight of perfume base comprising phylanton, linalyl acetate, lavender oil and petitgrain oil is made for sensory test (page 6).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Brunke et al.   is that Brunke et al.    do not expressly teach compound of NBEtCarb. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare compound of NBEtCarb because Brunke et al.  teaches fragrance compound methyl substituted NBEtCarb (formula 4 with R= -COOEt) that is homog of compound of NBEtCarb. MPEP 2144.09, A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, one of ordinary skill in the art would have been motivated to prepare compound of NBEtCarb and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, Brunke et al. teaches perfume carrier linalyl acetate. Furthermore, since Brunke et al. is not specific stereo chemistry, Brunke et al.  teaching comprising both endo and exo isomer compound of NBEtCarb.
Regarding claims 5-8, Brunke et al. teaches 175 parts by weight in 825 parts by weight of perfume carrier, that is 17.5 parts by weight by weight in 100 parts by weight fo total composition, that meets the limitation of claims 6-7. Regarding less than 1 and 3 parts by weight in claims 5 and 8, it is within skill of one of ordinary skill in the art to adjust the concentration of fragrance compound in carrier depending on end use through routing experimentation to have concentration less than one part by weight, especially in the absence of showing criticality of range. MPEP 2144.05. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US10723970. Although the claims at issue are not identical, they are not patentably distinct from each other because the 2nd compound of claim 5 of reference patent teaches compound of formula (IA).
Claims 1-2 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16946094. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound in claims 3-4 of reference application teaches compound of formula (IB).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613